DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the Reynolds number of the flow or the network mixer”.  It should read “the Reynolds number of the flow of the network mixer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites “said channels” on Line 11 and “channels width or diameters” on Line 12. It is unclear the “phrases” are referred to the channel of the heat exchanger or the at least two channels of the network mixer plate or both.

Claim 12 and 13, each recites the limitation "”said plates” in Claim 1.  It is unclear the “said plates” are referred to the network mixer plate or the heat exchanger plate or both.
Regarding Claim 14, Claim 14 recites “said channels” on Line 2. It is unclear the “phrases” are referred to the channel of the heat exchanger or the at least two channels of the network mixer plate or both.
Claims 2-14 directly depend on Claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 12, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior arts, Lee et al. (WO2006/031058 A1) reference discloses a micro channel reactor comprising stack of a network mixer plate and a heat exchanger plate wherein the network mixer plate comprising plurality of chambers and channels connected to the chambers (Abstract and Figures 1-30). However, Lee et al. does not disclose that the micro channel reactor comprising an array of chambers wherein each chamber being interconnected by at least two channels to at least two other chambers for mixing and dividing one or more reaction fluids sequentially through said chambers and wherein the chamber diameters are between 1 mm and 50 mm and the width or Vanden Bussche et al. (US Patent No. 6,655,829 B1) reference discloses a novel mixing apparatus for mixing at least two fluids  wherein the device comprising at least two supply channels to feed a mixing chamber and create a vortex (Abstract and Figures 1-5). Castro et al. (US Patent No. 8,764,279 B2) reference discloses y-cross mixers include a mixing structure formed within a body, wherein the fluid flowing through the mixing structure with a series of Y-shaped channels that cross to provide flowpath that result in efficient mixing (Abstract and Figures 2, 3, 4, and 5). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed array of chambers and the diameters and width of the chambers and/or channels.
Claims 2, and 4-14 directly depend on Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774